.
DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Request for Continuing Examination communication filed by the Applicant on 11 May 2022.  Claims 2, 5, 8, 9, 12, 15, 16, 19, and 20 are cancelled.  Claims 21-29 are new.  Claims 1, 3, 4, 6, 7, 10, 11, 13, 14, 17, and 18 have been amended and are considered below.  Claims 1, 3, 4, 6, 7, 10, 11, 13, 14, 17, 18 and 21-29 are pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 7, 10, 11, 13, 14, 17, 18 and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thomas et al. (20160274893) in view of Homeyer et al. (20190026663).

Claims 1, 7, and 14:	Thomas discloses a computing system, storage medium, and method comprising: one or more memories; one or more processing units coupled to the one or more memories; and one or more computer readable storage media storing instructions that ([14-20, 26, 54, 55, Figs. 1A, 1B]), when executed, cause the computing system to perform operations comprising: 
receiving training data, the training data comprising a first set of a first plurality of code change types in transitioning computing systems between computing system states and a set of actions that can be taken to, for respective code change types of the first plurality of code change types ([29 “Performance change estimation component 198 illustratively accesses the historical performance measurement data in data stores 106 and 108 and estimates the change in performance metrics for computing system 112 if system 112 were to incorporate the various upgrades identified by applicable upgrade identification system,” 32 “Recommendation generator logic 210 can use the identified upgrades and the sequence for those upgrades generated by logic 206 and 208, respectively. It can include the estimated change in the performance metric generated by component 198 and the estimated upgrade effort estimated by component 200. It can incorporate all of that information into an upgrade recommendation that can be provided to a decision maker for computing system,” 46 “upgrade component 191 can also access test upgrade system 176 to perform the recommended upgrades in a test environment. This is indicated by block 304. Once the upgraded system is tested in the test environment, then machine learning system 186 can update itself based on the measured performance change and the effort needed to perform the upgrades,”]), reduce an effort in transitioning a computing system from a respective first state of a computing system to a respective second state of the computing system, ([30 “a given upgrade will increase a given performance metric by a certain amount, and that will outweigh the estimated effort that is required to make that upgrade in system,” 46 “upgrade component 191 can also access test upgrade system 176 to perform the recommended upgrades in a test environment. This is indicated by block 304. Once the upgraded system is tested in the test environment, then machine learning system 186 can update itself based on the measured performance change and the effort needed to perform the upgrades,” 52, 53 “upgrade effort and performance change metrics can be estimated for the deployment in computing system 112 in a wide variety of other ways as well, and this is indicated by block 362. It can thus be seen that the present description provides a feedback loop by which actual, measured, performance metrics can be used in a machine learning system to generate estimations of measurable outcomes for incorporating upgrades to a computing system. The upgrades can then be selectively incorporated, and the performance metrics can again be measured in the newly upgraded computing system,” 100]) wherein the first plurality of code change types comprises code change types for changes to custom code ([38 “identify the particular customizations made to the base system in the deployment in computing system,”]);
receiving a request to analyze a transition of custom code in a first computing system from a first state of the first computing system to a second state of the first computing system, the request comprising one or more code change instances of one or more code change types of the plurality of change types ([14 “computing system 112 that is being analyzed to determine whether upgrades or updates (collectively referred to herein as upgrades) are available, and whether they should be incorporated into system,” 35 “determined that an upgrade analysis and measurement process are to be performed relative to computing system,” 36 “System 102 then obtains upgrade objectives or upgrade criteria for the deployment under analysis (e.g., the deployment in computing system,”]); 
receiving, from the trained classifier, for respective code change instances of at least a second portion of the first portion of the one or more code change instances, one or more actions of the set of actions that will reduce a transition effort associated with the respective code change instance in transitioning the first computing system between the first state and the second state ([30 “a given upgrade will increase a given performance metric by a certain amount, and that will outweigh the estimated effort that is required to make that upgrade in system,” 46 “upgrade component 191 can also access test upgrade system 176 to perform the recommended upgrades in a test environment. This is indicated by block 304. Once the upgraded system is tested in the test environment, then machine learning system 186 can update itself based on the measured performance change and the effort needed to perform the upgrades,” 52, 53 “upgrade effort and performance change metrics can be estimated for the deployment in computing system 112 in a wide variety of other ways as well, and this is indicated by block 362. It can thus be seen that the present description provides a feedback loop by which actual, measured, performance metrics can be used in a machine learning system to generate estimations of measurable outcomes for incorporating upgrades to a computing system. The upgrades can then be selectively incorporated, and the performance metrics can again be measured in the newly upgraded computing system,” 100]). 
Thomas does not explicitly disclose, however Homeyer discloses:
training a first machine-learning algorithm using at least a portion of the training data to provide a trained classifier ([23 “neural net classifier that classifies priority based on role, user, or various attributes of the issue. Other models contemplated include a classification tree trained on historical data,” 45 “models are configured to classify roles of users or various attributes of tasks, and in some cases, these models may be implemented as classification trees, support vector machines, neural networks, naïve Bayes classifiers, boosted decision trees,” 46, 72-76]);
submitting at least a first portion of the one or more code change instances to the trained classifier ([23 “neural net classifier that classifies priority based on role, user, or various attributes of the issue. Other models contemplated include a classification tree trained on historical data,” 45 “models are configured to classify roles of users or various attributes of tasks, and in some cases, these models may be implemented as classification trees, support vector machines, neural networks, naïve Bayes classifiers, boosted decision trees,” 46, 72-76]); 
Therefore it would be obvious for Thomas to training a first machine-learning algorithm using at least a portion of the training data to provide a trained classifier and submit at least a first portion of the one or more code change instances to the trained classifier as per the steps of Homeyer in order to precisely manage the performance of software code updates and changes in order to optimally perform updates and changes in a manner that increases functionality and productivity, thereby increasing the effectiveness of code update projects.

Claims 3, 10 and 17:	Thomas in view of Homeyer discloses the system, computer storage media and method of claims 7 and 14 above, and Thomas further discloses wherein the transition analysis operations further comprise: estimating a resource usage for transitioning the computing system from the respective first state of the computing system to the respective second state of the computing system. ([41 “weight value may illustratively be indicative of how much the particular upgrade will impact the deployed processes,” 42, 43 “information is used to generate the performance change metrics and effort metric estimations for system,” 45, 46]).  

Claims 4, 11 and 18:	Thomas in view of Homeyer discloses the system, computer storage media and method of claims 1, 7 and 14 above, and Thomas further discloses calculating an estimated downtime to transition the computing system from the respective first state of the computing system to the respective second state of the computing system.  ([16 “the estimated effort (such as hours, cost, downtime, etc.),”]).  

Claims 6, 13, and 21:	Thomas in view of Homeyer discloses the system, computer storage media and method of claims 1, 7 and 14 above, and Thomas further discloses: 
generating a total time estimate to implement the one or more change instances in transitioning the first computing system between the first state and the second state ([16 “generates an estimation corresponding to computing system 112 that indicates the estimated effort (such as hours, cost, downtime, etc.) that will be needed to incorporate the identified updates, and one or more performance change metrics that indicate how the performance of computing system 112 will change,” 23 “upgrade effort data may indicate the number of man hours, the cost, the downtime, the different roles of individuals used to perform the upgrades, or a wide variety of other information relative to the effort needed to perform the upgrades,”]), 
generating a transition analysis report containing the total time estimate to implement the one or more change instances in transitioning the first computing system between the first state and the second state ([32, 56]), and
providing the transition analysis report via a transition wizard in a user interface ([32 “include the estimated change in the performance metric generated by component 198 and the estimated upgrade effort estimated by component 200. It can incorporate all of that information into an upgrade recommendation that can be provided to a decision maker for computing system,” 56]).  

Claim 22:	Thomas in view of Homeyer discloses the system of claim 1 above, and Thomas further discloses wherein the custom code is code that is addition to, and different from, standard code for the computing system ([17 “automatically invoke upgrade system 116 to perform the recommended upgrades on computing system 112. System 102 then monitors the performance of computing system 112, after the upgrades are incorporated, to measure the actual effort needed to incorporate the updates and to measure the actual performance change of system,” 20 “Data store 154 can include updates 158 or upgrades 160 that are available for the applications,”]). 

Claim 23:	Thomas in view of Homeyer discloses the system of claim 1, and Thomas further discloses wherein the custom code is transitioned independently from standard code in the computing system ([25 “Test upgrade system 176 illustratively provisions a test environment where any selected upgrades can be incorporated into a computing system, and tested. Production upgrade system 178 illustratively performs the upgrades in a production environment,” 26]) and the custom code is code that is addition to, and different from, standard code for the computing system ([17 “automatically invoke upgrade system 116 to perform the recommended upgrades on computing system 112. System 102 then monitors the performance of computing system 112, after the upgrades are incorporated, to measure the actual effort needed to incorporate the updates and to measure the actual performance change of system,” 20 “Data store 154 can include updates 158 or upgrades 160 that are available for the applications,”]).  

Claim 24:	Thomas in view of Homeyer discloses the non-transitory computer-readable storage media of claim 7, and Thomas further discloses wherein the first plurality of code change types comprises code change types for changes to custom code ([17 “recommendation to computing system 112, indicative of the updates that should be incorporated, the sequence of the updates, and how those updates will change the performance of system 112. The recommendation can also indicate how that performance change is quantified, relative to the effort that will be needed to incorporate the updates,” 25 “Test upgrade system 176 illustratively provisions a test environment where any selected upgrades can be incorporated into a computing system, and tested. Production upgrade system 178 illustratively performs the upgrades in a production environment,” 26, 49 “monitoring system 132 can generate outputs indicative of the actual performance metric changes that occur in system 112, after the updates are incorporated]).  

Claim 25:	Thomas in view of Homeyer discloses the one or more non-transitory computer-readable storage media of claim 24, and Thomas further discloses wherein the custom code is code that is addition to and different from standard code for the computing system ([17 “automatically invoke upgrade system 116 to perform the recommended upgrades on computing system 112. System 102 then monitors the performance of computing system 112, after the upgrades are incorporated, to measure the actual effort needed to incorporate the updates and to measure the actual performance change of system,” 20 “Data store 154 can include updates 158 or upgrades 160 that are available for the applications,”]), and is transitioned independently from standard code in the computing system ([25 “Test upgrade system 176 illustratively provisions a test environment where any selected upgrades can be incorporated into a computing system, and tested. Production upgrade system 178 illustratively performs the upgrades in a production environment,” 26]).  

Claim 26:	Thomas in view of Homeyer discloses the one or more non-transitory computer-readable storage media of claim 24, and Thomas further discloses wherein the custom code is code that is addition to, and different from, standard code for the computing system ([17 “automatically invoke upgrade system 116 to perform the recommended upgrades on computing system 112. System 102 then monitors the performance of computing system 112, after the upgrades are incorporated, to measure the actual effort needed to incorporate the updates and to measure the actual performance change of system,” 20 “Data store 154 can include updates 158 or upgrades 160 that are available for the applications,”]).  

Claim 27:	Thomas in view of Homeyer discloses the method of claim 14, and Thomas further discloses wherein the first plurality of code change types comprises code change types for changes to custom code ([17 “recommendation to computing system 112, indicative of the updates that should be incorporated, the sequence of the updates, and how those updates will change the performance of system 112. The recommendation can also indicate how that performance change is quantified, relative to the effort that will be needed to incorporate the updates,” 25 “Test upgrade system 176 illustratively provisions a test environment where any selected upgrades can be incorporated into a computing system, and tested. Production upgrade system 178 illustratively performs the upgrades in a production environment,” 26, 49 “monitoring system 132 can generate outputs indicative of the actual performance metric changes that occur in system 112, after the updates are incorporated]).  

Claim 28:	Thomas in view of Homeyer discloses the method of claim 27, and Thomas further discloses wherein the custom code is code that is addition to and different from standard code for the computing system ([17 “automatically invoke upgrade system 116 to perform the recommended upgrades on computing system 112. System 102 then monitors the performance of computing system 112, after the upgrades are incorporated, to measure the actual effort needed to incorporate the updates and to measure the actual performance change of system,” 20 “Data store 154 can include updates 158 or upgrades 160 that are available for the applications,”]), and is transitioned independently from standard code in the computing system ([25 “Test upgrade system 176 illustratively provisions a test environment where any selected upgrades can be incorporated into a computing system, and tested. Production upgrade system 178 illustratively performs the upgrades in a production environment,” 26]).

Claim 29:	Thomas in view of Homeyer discloses the system of claim 27 above, and Thomas further discloses wherein the custom code is code that is addition to and different from standard code for the computing system ([17 “automatically invoke upgrade system 116 to perform the recommended upgrades on computing system 112. System 102 then monitors the performance of computing system 112, after the upgrades are incorporated, to measure the actual effort needed to incorporate the updates and to measure the actual performance change of system,” 20 “Data store 154 can include updates 158 or upgrades 160 that are available for the applications,”]).

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 11 May 2022, Applicant's arguments with respect to claims 1, 3, 4, 6, 7, 10, 11, 13, 14, 17, 18 and 21-29 have been fully considered and are discussed below. 
Claim Rejections - 35 USC § 103
Applicants amendments and arguments filed 11 May 2022 have been fully considered but they are not persuasive.
Applicants amended the claims to more clearly claim the optimization of effort expended in the performance of code change types by reducing the effort implemented for a plurality of code changes performed as part of a software update or transition project.  Applicants argue that the cited to combination of Thomas in view of Homeyer does not disclose the amended claims because Thomas is directed to which particular upgrades or to which individual in the system should perform the upgrade, but does not disclose how a transition should be made and Thomas does not disclose the performance of custom code changes.
	Examiner respectfully disagrees and replies that as cited to above Thomas discloses the determination and the execution or implementation of a wide range of project related tasks in terms of specific software code and a variety of specific updates to be performed.  Thomas at least at paragraph [27] discloses the identification of upgrades that are available for a particular system, paragraph [28] generates a weight corresponding to each identified upgrade, and Thomas at least at paragraph [29] discloses the determination of a performance change estimation including various upgrades including types of changes and man hours required.  Additionally Thomas paragraphs [30]-[32] discloses the implementation of a recommendation engine that discloses how a transition should be made in terms of impacts of individual upgrades, sequences of upgrade implementation, measurement of particular upgrade efforts, and other parameters resulting in a measure of performance metrics as a result of the upgrades.
	Examiner respectfully disagrees and replies that Thomas discloses the planning and performance of custom code changes as cited to above in both a training and testing phase and subsequently an operational plan which implements the upgrade project.  The Examiner interprets the implementation of particular and specific changes as determined by the disclosures of Thomas to disclose custom code changes or code changes particularly derived for specific purposes and project parameters.
Applicant’s additional remarks are addressed to new limitations in the claims and have been addressed in the rejection necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Ionescu, An approach to software development effort estimation using machine learning, 2017, for disclosures related to the implementation of machine learning techniques to word embeddings to improve software development projects
See Srinivasan et al., Machine Learning Approaches to Estimating Software Development Effort, 1995, for disclosures related to the implementation of machine learning techniques to historical data to estimate software development efforts
See Manchiraju et al. (20190196952) for disclosures related to identify changes in source code, generate related keywords, and map the generated keywords to the plurality of testing keywords
See Fabijancic et al. (20190108223) for disclosures related to detailing the process information during a data migration and use the information to implement subsequent data migrations
See Lee et al. (20180314519) for disclosures related to analyzing the impact of software changes by analyzing source code with respect to change types and generating a report.
See Kakkad et al. (20180275989) for disclosures related to the performance of program code assessments and the detection of execution errors and non-execution errors.
See Cantor et al. (20140222497) for disclosures related to monitoring the execution of a software project to detect patterns in accordance with a variety to data measures and the commensurate issuance of related notifications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID STOLTENBERG whose telephone number is (571)270-3472.  The examiner can normally be reached on generally 8am to 8pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 5712703948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682